           Case 1:18-vv-00776-UNJ Document 36 Filed 11/18/19 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-0776V
                                     Filed: August 27, 2019
                                         UNPUBLISHED


    ELIZABETH PHENNEGER,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                          Barre Syndrome (GBS)

                       Respondent.


Kristina E. Grigorian, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On May 31, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she developed Guillain-Barre Syndrome (“GBS”) as a
result of an influenza (“flu”) vaccine she received on September 21, 2016. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On August 27, 2019, a ruling on entitlement was issued, finding petitioner entitled
to compensation for GBS. On August 26, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $163,000.00 in the
form of a check payable to petitioner and a lump sum of $109,850.26, representing

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:18-vv-00776-UNJ Document 36 Filed 11/18/19 Page 2 of 2



compensation for satisfaction of a State of Washington Medicaid lien. Proffer at 4. In
the Proffer, respondent represented that petitioner agrees with the proffered award. Id.
Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the Proffer.

        Pursuant to the terms stated in the Proffer, the undersigned awards:

    1. A lump sum payment of $109,850.26, representing compensation for
       satisfaction of a State of Washington Medicaid lien, payable jointly to
       petitioner and:

             Optum
             75 Remittance Drive, Ste. 6019
             Chicago, IL 60675-6019
             Tax ID: XX-XXXXXXX

    Petitioner agrees to endorse this payment to the State and/or the State’s designee;
    and

    2. A lump sum payment of $163,000.00 (which includes approximately
       $13,000.00 in compensation for unreimbursed expenses) in the form of a
       check payable to petitioner, Elizabeth Phenneger. This amount represents
       compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
